14‐2154‐cv 
Tsirelman v. Daines 



                                      In the
            United States Court of Appeals
                        For the Second Circuit
                               ________ 
                                      
                         AUGUST TERM, 2014 
                                      
                       ARGUED: APRIL 16, 2015  
                        DECIDED: JULY 24, 2015 
                                      
                           No. 14‐2154‐cv 
                                      
                       GARY TSIRELMAN, M.D., 
                          Plaintiff‐Appellant, 
                                      
                                    v. 
                                      
 RICHARD F. DAINES, M.D., Commissioner of Health, STATE OF NEW 
YORK DEPARTMENT OF HEALTH, KENDRICK A. SEARS, M.D., Chairman 
of the State Board for Professional Medical Conduct, STATE OF NEW 
YORK DEPARTMENT OF HEALTH, and STATE BOARD FOR PROFESSIONAL 
       MEDICAL CONDUCT and THEIR EMPLOYEES and AGENTS, 
                        Defendants‐Appellees. 
                               ________ 
                                      
Appeal from the United States District Court for the Eastern District 
                            of New York. 
              No. 1:10‐cv‐903 – Jack B. Weinstein, Judge. 
                               ________ 
                                      

   
     The  clerk  of  the  court  is  directed  to  amend  the  caption  as  set  forth 
above. 
2                                                         No. 14‐2154‐cv

Before: WINTER, WALKER, and DRONEY, Circuit Judges. 
                               ________ 
 
      Plaintiff  Gary  Tsirelman’s  medical  license  was  revoked  in  a 

New  York  disciplinary  proceeding.  On  appeal,  he  challenges  New 

York’s  use  of  the  preponderance‐of‐the‐evidence  standard  in  such 

proceedings  as  a  violation  of  the  Due  Process  Clause.  Because  we 

hold  that  the  Constitution  does  not  require  a  higher  standard  of 

proof in fraud‐based medical disciplinary proceedings, we AFFIRM 

the district court’s order dismissing Tsirelman’s complaint. 

                             ________ 
                                  
                    ADAM  FRANCOIS  WATKINS, Watkins Bradley LLP, 
                    New York, NY, for Plaintiff‐Appellant. 

                    KAREN  W.  LIN  (Claude  S.  Platton,  Barbara  D. 
                    Underwood,  Solicitor  General  of  New  York,  on 
                    the  brief),  for  Eric  T.  Schneiderman,  Attorney 
                    General of the State of New York, New York, NY, 
                    for Defendants‐Appellees. 

                                ________ 
 
JOHN M. WALKER, JR., Circuit Judge: 

      Plaintiff  Gary  Tsirelman’s  medical  license  was  revoked  in  a 

New  York  disciplinary  proceeding.  On  appeal,  he  challenges  New 

York’s  use  of  the  preponderance‐of‐the‐evidence  standard  in  such 

proceedings  as  a  violation  of  the  Due  Process  Clause.  Because  we 

hold  that  the  Constitution  does  not  require  a  higher  standard  of 
3                                                          No. 14‐2154‐cv

proof in fraud‐based medical disciplinary proceedings, we AFFIRM 

the district court’s order dismissing Tsirelman’s complaint. 

                            BACKGROUND 

      Gary Tsirelman became licensed to practice medicine in 1996. 

In 2000, he acquired an ownership interest in LaMed medical clinic 

(“LaMed”).  While  practicing  at  LaMed,  Tsirelman  performed 

synaptic  therapy,  a  non‐invasive,  drug‐free  treatment  consisting  of 

electrical  impulses  administered  to  areas  causing  the  patient  pain. 

Flatlands Management, the contractor who assembled LaMed’s bills, 

however,  billed  insurance  companies  for  a  nerve  destruction 

procedure  when  Tsirelman  performed  synaptic  therapy,  for  which 

no  billing  codes  existed.  Synaptic  therapy  is  not  a  form  of  nerve 

destruction procedure. 

      In 2007, the State of New York Office of Professional Medical 

Conduct  (“OPMC“)  charged  Tsirelman  with  practicing  medicine 

fraudulently,  willfully  making  or  filing  a  false  report,  ordering 

excessive  tests  or  treatments  not  warranted  by  the  patient’s 

condition,  and  therefore  engaging  in  conduct  that  evidenced  moral 

unfitness  to  practice  medicine.  OPMC  based  the  charges  on 

Tsirelman’s  bills  for  nerve  destruction  procedures  that  he  never 

performed.  After  a  six‐day  hearing,    a  Hearing  Committee  for  the 

State  Board  of  Professional  Medical  Conduct  (the  “Hearing 

Committee”),  which  consisted  of  two  licensed  physicians,  one  lay 
4                                                                No. 14‐2154‐cv

member,  and  a  non‐voting  administrative  law  judge  as  presider,  

sustained 51 of 69 charges of professional misconduct. The Hearing 

Committee  found,  by  a  preponderance  of  the  evidence,  that 

Tsirelman  knew  that  bills  were  being  sent  under  his  signature  for 

procedures that he did not perform and that he allowed such bills to 

be  sent  for  his  own  benefit.  In  re  Tsirelman,  No.  07‐269,  at  43  (N.Y. 

Bd.  Prof.  Med.  Conduct  Dec.  5,  2007),  J.A.  234.  The  Hearing 

Committee  revoked  Tsirelman’s  medical  license  and  fined  him 

$100,000. Id. at 52, J.A. 243. 

         Tsirelman  filed  an  Article  78  proceeding  in  New  York  state 

court seeking review of the Hearing Committee’s determination.1 In 

April  2009,  the  Appellate  Division  affirmed  the  Hearing 

Committee’s principal findings and held that “the Committee could 

infer  [Tsirelman’s]  knowledge  that  the  bills  were  false,  rather  than 

merely inaccurate, and that he had willfully intended to mislead and 

deceive the insurer.” Tsirelman v. Daines, 876 N.Y.S.2d 237, 239 (App. 




      An  Article  78  proceeding  “provide[s]  an  expeditious  and  essentially 
     1

uniform  procedure  for  judicial  review  of  . . .  action  (or  inaction)  by 
agencies and officers of state and local government.” Finley v. Giacobbe, 79 
F.3d  1285,  1291  (2d  Cir.  1996)  (omission  in  original)  (internal  quotation 
marks omitted). 
5                                                           No. 14‐2154‐cv

Div. 3d Dep’t 2009). The Appellate Division affirmed both penalties. 

Id. at 240.2 

         On March 1, 2010, Tsirelman filed this action in federal district 

court  (Jack  B.  Weinstein,  Judge),  alleging  that  defendants,  the  New 

York  commissioner  of  health,  the  chairman  of  the  state  board  for 

professional  medical  conduct,  and  their  agencies,  violated  his  due 

process rights in the conduct of his disciplinary hearing. Defendants 

moved  to  dismiss  or,  in  the  alternative,  for  abstention.  On  October 

14, 2010, the district court granted defendants’ motion for abstention 

to permit Tsirelman to petition the director of OPMC to reopen his 

case  in  light  of  an  intervening  amendment  to  New  York’s  Public 

Health Law. The district court stayed the action pending Tsirelman’s 

petition. 

         Tsirelman filed a motion for reconsideration with the director 

of  OPMC.  The  director  denied  Tsirelman’s  motion.  Thereafter, 

Tsirelman  moved  to  reopen  his  federal  action,  and  defendants 

renewed  their  motion  to  dismiss  for  lack  of  subject  matter 

jurisdiction and failure to state a claim. On May 14, 2014, the district 

court granted the motion to dismiss as to the New York Department 

of  Health  and  the  State  Board  for  Professional  Medical  Conduct 



      The  Appellate  Division  annulled  the  Hearing  Committee’s  finding 
     2

that  Tsirelman  had  ordered  treatment  not  warranted  by  his  patients’ 
conditions. 
6                                                                No. 14‐2154‐cv

under  the  Eleventh  Amendment.  In  doing  so,  the  district  court 

implicitly  denied  that  portion  of  the  motion  concerning  defendants 

Daines  and  Sears,  who  were  sued  in  their  official  capacities. 

However,  the  district  court  also  concluded  that  Tsirelman’s 

complaint  failed  to  state  a  claim  under  the  Due  Process  Clause. 

Accordingly,  the  district  court  granted  defendants’  motion  to 

dismiss, and Tsirelman timely appealed. 

                               DISCUSSION 

       Tsirelman  argues  that  defendants  denied  him  due  process  in 

their  conduct  of  his  disciplinary  hearing  by  employing  a 

preponderance‐of‐the‐evidence           standard.      Before      turning     to 

Tsirelman’s  merits  arguments,  however,  we  address  defendants’ 

argument  that  Tsirelman’s  complaint  must  be  dismissed  as  against 

the  individual  defendants  because  they  are  protected  from  suit  by 

the Eleventh Amendment. 

       We  review  de  novo  the  district  court’s  dismissal  for  lack  of 

subject  matter  jurisdiction  under  Rule  12(b)(1)  or  failure  to  state  a 

claim  under  Rule  12(b)(6).  Jaghory  v.  N.Y.  State  Depʹt  of  Educ.,  131 

F.3d  326,  329  (2d  Cir.  1997).  Like  the  district  court,  we  “accept  all 

factual allegations in the complaint as true and draw inferences from 

those allegations in the light most favorable to the plaintiff.” Id. 

       I.     Eleventh Amendment Immunity 

       The Eleventh Amendment provides: 
7                                                               No. 14‐2154‐cv

       The Judicial power of the United States shall not be construed 
       to  extend  to  any  suit  in  law  or  equity,  commenced  or 
       prosecuted  against  one  of  the  United  States  by  Citizens  of 
       another State, or by Citizens or Subjects of any Foreign State. 

The  Supreme  Court  has  consistently  interpreted  the  Eleventh 

Amendment  to  bar  suits  brought  against  an  unconsenting  state  in 

federal courts “by her own citizens as well as by citizens of another 

State.”  Edelman  v.  Jordan,  415  U.S.  651,  662‐63  (1974).  Because 

Tsirelman  is  a  citizen  of  New  York  who  brought  suit  against  New 

York  officials  in  their  official  capacities,  defendants  argue  that  his 

suit is nonjusticiable under the Eleventh Amendment. We reject this 

contention  because  Tsirelman’s  suit  seeks  prospective  relief  against 

state  officials  in  their  official  capacities,  which  is  permitted 

notwithstanding  the  general  proscription  of  suits  against  states  by 

the Eleventh Amendment. 

       In  Ex  parte  Young,  the  Supreme  Court  held  that  the  Eleventh 

Amendment  did  not  bar  an  action  in  federal  court  to  enjoin  a  state 

official from taking official action claimed to violate federal law. 209 

U.S.  123,  155‐56  (1908);  see  also  Edelman,  415  U.S.  at  664.  Under  this 

doctrine,  federal  courts  may  hear  claims  for  prospective  injunctive 

relief,  see  Edelman,  415  U.S.  at  677,  but  retroactive  claims  seeking 

monetary  damages  from  the  state  treasury  are  barred  by  the 

Eleventh Amendment because, even if state officials are the nominal 

defendants, the state is the real party in interest, id. at 663. 
8                                                               No. 14‐2154‐cv

         Tsirelman’s complaint seeks an injunction restoring the status 

quo  unless  and  until  the  State  conducts  a  new  hearing  and 

establishes  the  charges  based  on  a  clear  and  convincing  standard. 

Defendants  characterize  this  claim  as  seeking  purely  retrospective 

relief  because  Tsirelman  is  trying  to  remedy  a  past  violation  of  his 

due process rights that occurred during his disciplinary hearing. 

         Contrary  to  defendants’  contentions,3  Tsirelman’s  complaint 

seeks prospective relief because he requests a remedy to an alleged 

ongoing violation of federal law. Tsirelman claims that New York’s 

rule  permitting  proof  of  fraud‐based  medical  misconduct  using  a 

preponderance‐of‐the‐evidence  standard  violates  due  process  and 

that,  as  a  result,  he  is  unconstitutionally  being  denied  his  medical 

license. As a remedy, Tsirelman seeks an injunction requiring either 

reinstatement of his license or a hearing that, in his view, comports 

with due process. Either outcome would remedy Tsirelman’s alleged 

injury  and  would  be  “prospective  relief  that  is  not  barred  by  the 

Eleventh  Amendment.”  Dwyer  v.  Regan,  777  F.2d  825,  836  (2d  Cir. 

1985)  (public  employee’s  request  for  reinstatement  or  a  hearing 

sought  prospective  injunctive  relief).  Therefore,  we  affirm  the 


      Defendants  also  argue  that  Tsirelman  lacks  standing  to  seek  the 
     3

requested  injunction  because,  as  he  is  no  longer  a  doctor,  there  is  no 
reasonable  prospect  Tsirelman  will  again  find  himself  subject  to  medical 
disciplinary  proceedings.  This  argument  assumes  an  outcome  in 
defendants’ favor and is therefore without merit. 
9                                                          No. 14‐2154‐cv

district  court’s  denial  of  Daines’s  and  Sears’s  motion  to  dismiss 

pursuant to the Eleventh Amendment. 

      II.    Tsirelman’s Due Process Challenges 

      We  turn  now  to  the  merits  of  Tsirelman’s  appeal.  Tsirelman 

makes two separate but related challenges to New York’s use of the 

preponderance‐of‐the‐evidence standard: (a) a facial challenge to the 

standard  as  used  in  all  fraud‐based  medical  disciplinary 

proceedings, and (b) an as‐applied challenge to use of the standard 

in his own proceeding. 

      a. Facial Challenge 

      New  York’s  medical  misconduct  committees  base  their 

conclusions  on  a  statutorily‐prescribed  preponderance‐of‐the‐

evidence  standard.  N.Y.  Pub.  Health  L.  § 230(10)(f).  Tsirelman 

argues  that  New  York’s  use  of  the  preponderance  standard  fails  to 

comport  with  the  minimum  requirements  of  due  process  in  fraud‐

based  disciplinary  proceedings  because  of  the  compelling  private 

and  public  interests  in  avoiding  erroneous  license  revocations. 

Tsirelman  contends  that  only  the  higher  clear  and  convincing 

standard comports with due process. 

      The  preponderance  standard  is  constitutionally  adequate. 

“The function of a standard of proof . . . is to instruct the factfinder 

concerning  the  degree  of  confidence  our  society  thinks  he  should 

have in the correctness of factual conclusions for a particular type of 
10                                                               No. 14‐2154‐cv

adjudication.”  Addington  v.  Texas,  441  U.S.  418,  423  (1979)  (internal 

quotation  marks  omitted).  “The  standard  serves  to  allocate  the  risk 

of error between the litigants and to indicate the relative importance 

attached to the ultimate decision.” Id. To determine the standard of 

proof  required  by  the  Constitution,  we  balance:  (1)  “the  private 

interests affected by the proceeding”; (2) “the risk of error created by 

the  State’s  chosen  procedure”;  and  (3)  “the  countervailing 

governmental interest supporting use of the challenged procedure.” 

Santosky  v.  Kramer,  455  U.S.  745,  754  (1982)  (citing  Mathews  v. 

Eldridge,  424  U.S.  319,  335  (1976)).  The  preponderance  standard 

strikes the proper balance between these competing interests. 

       First,  physicians  have  an  important,  but  not  compelling, 

property  interest  in  their  medical  licenses  and  a  liberty  interest  in 

pursuing  their  chosen  profession.  See  Donk  v.  Miller,  365  F.3d  159, 

163  (2d  Cir.  2004);  RRI  Realty  Corp.  v.  Inc.  Vill.  of  Southhampton,  870 

F.2d  911,  917  n.4  (2d  Cir.  1989).  However,  if  a  physician  loses  his 

license, he remains free to pursue other employment and otherwise 

participate  in  life’s  activities.  For  this  reason,  we  find  a  physician’s 

interest in his license to be less compelling than those interests that 

the  Supreme  Court  has  determined  require  clear  and  convincing 

proof  before  the  state  can  effect  a  deprivation.  Compare  Addington, 

441  U.S.  at  433  (civil  commitment  proceedings  must  be  conducted 

under  at  least  a  clear  and  convincing  standard),  with  Vance  v. 
11                                                           No. 14‐2154‐cv

Terrazas,  444  U.S.  252,  266  (1980)  (abandonment  of  citizenship 

proceedings may be conducted under a preponderance standard). 

       Tsirelman  also  argues  that  a  physician’s  interest  in  a  fraud‐

based medical disciplinary hearing is more substantial than in other 

disciplinary  proceedings  because  the  resulting  reputational  harm 

can  extend  beyond  the  medical  field.  This  distinction  is 

unpersuasive. A license revocation based on medical incompetence, 

sexual  impropriety,  or  another  serious  charge  would  also  tend  to 

taint a physician’s other future endeavors. In any event, even if we 

accepted  Tsirelman’s  argument  that  physicians  have  a  greater 

interest  in  fraud‐based  revocation  proceedings,  that  interest  still 

does  not  rise  to  the  fundamental  level  that  requires  the  application 

of a heightened standard of proof as a matter of federal due process. 

See  Herman  &  MacLean  v.  Huddleston,  459  U.S.  375,  390  (1983) 

(preponderance‐of‐the‐evidence standard applied in securities‐fraud 

case despite “the risk of opprobrium that may result from a finding 

of fraudulent conduct”). 

       Second,  the  preponderance  standard  “fairly  distributes  the 

risk of error” between the state and the physician. Santosky, 455 U.S. 

at  765.  The  corresponding  consequences  of  error  to  the  physician 

and  the  state  in  a  fraud‐based  license  revocation  are  roughly 

equivalent. If a doctor’s license is erroneously revoked, he should be, 

but  is  not,  allowed  to  practice  medicine.  If  a  doctor’s  license  is 
12                                                             No. 14‐2154‐cv

erroneously  maintained,  he  should  not  be,  but  is,  allowed  to 

continue  to  practice.  Thus,  the  “social  disutility”  of  each  potential 

outcome is about the same, and it is not in general more serious for a 

license  to  be  erroneously  revoked  than  to  be  erroneously 

maintained.  See  In  re  Winship,  397  U.S.  358,  371  (1970)  (Harlan,  J., 

concurring).  

       Third, the countervailing governmental interest is strong. The 

State,  on  behalf  of  the  public,  has  a  substantial  interest  in  revoking 

the licenses of doctors who engage in fraud or are otherwise found 

to be unfit to practice medicine. See Doe v. Connecticut, 75 F.3d 81, 85 

(2d  Cir.  1996)  (per  curiam).  Although  he  recognizes  this  interest, 

Tsirelman  argues  that  fraud‐based  revocations  do  not  further  it 

because  they  do  not  target  physicians  providing  substandard  care. 

But Tsirelman’s conception focuses on only one of the State’s many 

healthcare  interests.  New  York  has  an  interest  in  ensuring  that  its 

citizens receive adequate care and that they have access to that care. 

Fraudulent  insurance  claims  drive  up  the  costs  of  health  insurance 

for  everyone,  making  it  difficult  for  some  New  Yorkers  to  afford 

quality healthcare, and thus limiting their access to care. Moreover, 

as a major consumer of healthcare through the insurance programs 

operated  by  the  State,  New  York  has  a  direct  interest  in  affordable 

medical care. 
13                                                                  No. 14‐2154‐cv

          In  sum,  while  we  acknowledge  a  physician’s  interest  in 

maintaining  his  license,  the  State  has  at  least  as  substantial  an 

interest  in  protecting  the  public,  and  the  cost  of  error  is  about  the 

same.  Thus,  we  find  no  constitutional  basis  for  exempting  fraud‐

based medical disciplinary proceedings from the traditional powers 

of  state  legislatures  to  prescribe  standards  of  proof  in  state 

proceedings.4  See  Vance,  444  U.S.  at  265;  see  also  In  re  Friedman,  51 

F.3d  20,  22  (2d  Cir.  1995)  (holding  that  a  federal  court  may 

constitutionally  impose  reciprocal  attorney  discipline  based  on  an 

underlying  state  disciplinary  proceeding  conducted  under  the 

preponderance‐of‐the‐evidence  standard).  Accordingly,  we  affirm 

the  district  court’s  dismissal  of  Tsirelman’s  facial  challenge  to  the 

State’s  use  of  the  preponderance  standard  in  fraud‐based  medical 

disciplinary proceedings.5  


       We recognize that this conclusion conflicts with the conclusions of the 
      4

supreme  courts  of  Oklahoma,  Washington,  and  Wyoming.  See  Johnson  v. 
Bd.  of  Governors  of  Registered  Dentists,  913  P.2d  1339,  1347  (Okla.  1996); 
Nguyen  v.  State,  29  P.3d  689,  697  (Wash.  2001);  Painter  v.  Abels,  998  P.2d 
931,  940‐41  (Wyo.  2000).  In  so  holding,  the  Oklahoma  and  Wyoming 
Supreme  Courts  explicitly  recognized  that  their  state  constitutions  can 
afford  greater  due  process  safeguards  than  the  Federal  Constitution. 
Johnson, 913 P.2d at 1346; Painter, 998 P.2d at 941. 
     5 We have also considered Tsirelman’s facial and as‐applied challenges 

to  the  absence  of  formal  rules  of  evidence  and  find  them  to  be  without 
merit.  “[P]rocedural  due  process  does  not  require  rigid  adherence  to 
technical  evidentiary  rules  in  administrative  hearings,  as  long  as  the 
evidence introduced is reliable.” United States v. Intʹl Bhd. of Teamsters, 941 
F.2d  1292,  1298  (2d  Cir.  1991).  There  is  no  support  for  the  inference, 
14                                                                 No. 14‐2154‐cv

       b. As‐Applied Challenge 

       Finally,  we  turn  to  Tsirelman’s  claim  that,  even  if  use  of  the 

preponderance‐of‐the‐evidence  standard  is  not  on  its  face 

unconstitutional, its use in this case violated due process as applied 

to  him  because  of  the  limited  evidence  from  which  the  Hearing 

Committee could infer fraudulent intent. 

       Tsirelman’s  as‐applied  challenge  requires  us  to  consider  the 

particular  facts  of  his  case  to  determine  whether  the  application  of 

the  preponderance  standard,  although  constitutional  on  its  face, 

deprived him of a protected right. See, e.g., Field Day, LLC v. Cty. of 

Suffolk, 463 F.3d 167, 174 (2d Cir. 2006). 

       Tsirelman’s  hearing  did  not  deviate  from  normal  hearing 

procedures  in  any  material  respect.  In  any  event,  the  details  of  the 


necessary  to  Tsirelman’s  position,  that  evidence  of  fraud  in  medical 
disciplinary  hearings  will  necessarily  be  unreliable  unless  governed  by 
formal  rules  of  evidence.  See  United  States  v.  Salerno,  481  U.S.  739,  745 
(1987) (to sustain a facial challenge, “the challenger must establish that no 
set of circumstances exists under which the Act would be valid.”). 
     Likewise, Tsirelman has failed to allege any facts suggesting the lack of 
formal  rules  of  evidence  resulted  in  an  as‐applied  due  process  violation. 
The  Hearing  Committee  expressly  acknowledged  certain  gaps  in  the 
evidentiary record and afforded Tsirelman the benefit of the doubt on any 
claims  as  to  which  “there  was  even  a  slight  possibility”  that  additional 
information might have bolstered his position. In re Tsirelman, No. 07‐269, 
at  41,  J.A.  232.  And,  as  noted  above,  the  Appellate  Division  annulled  an 
entire  subset  of  charges  for  which  it  concluded  that  additional  evidence 
might have proven exculpatory. 
      
      
15                                                          No. 14‐2154‐cv

hearing  show  that  application  of  the  preponderance  standard  did 

not  deprive  Tsirelman  of  due  process  because  it  did  not 

unacceptably  increase  the  risk  of  error.  As  the  Appellate  Division 

has  already  concluded,  there  was  ample  evidence  from  which  the 

Hearing  Committee  could  infer  Tsirelman’s  fraudulent  intent, 

including  discrepancies  between  patient  medical  records  and  the 

bills LaMed submitted to insurers, as well as Tsirelman’s “complete 

lack” of credible testimony. Tsirelman v. Daines, 876 N.Y.S.2d at 239. 

Tsirelman also availed himself of the robust procedures permitted in 

New  York’s  disciplinary  hearings,  including  representation  by 

counsel,  presentation  of  evidence,  witness  testimony,  and  cross‐

examination  of  the  State’s  witnesses.  Finally,  Tsirelman  obtained 

review  of  the  Hearing  Committee’s  determination  in  an  Article  78 

proceeding. 

      In sum, there is nothing exceptional about Tsirelman’s hearing 

that  rendered  the  Hearing  Committee’s  use  of  the  preponderance 

standard  unconstitutional  as  applied  to  Tsirelman.  In  essence, 

Tsirelman  asks  us  to  reevaluate  the  Hearing  Committee’s  findings, 

but  due  process  guarantees  only  a  fair  hearing,  which  Tsirelman 

received in full. See Conopco, Inc. v. Roll Int’l, 231 F.3d 82, 88 (2d Cir. 

2000).  Accordingly,  the  district  court’s  dismissal  of  Tsirelman’s  as‐

applied challenge is affirmed. 
16                                                 No. 14‐2154‐cv

                         CONCLUSION 

      For the foregoing reasons, the judgment is AFFIRMED.